Januarys, 2015


                               DORA ELIA SANDOVAL
Johnathan Quintero                         COUNTV AND DISTRICT CLERK
                                                  KINNEY COUNTY

4th Court of Appeals                              P.O.DRAWER9
                                             HRACKETTV1LLE, TX 7SS53
                                                    (830)563-252]
Cadena-Reeves Justice Center
                                             EMAIL: ltcclcrk@holinail.com
300 Dolorosa Suite 3200


San Antoniojexas 78205-3037                       Re: The State of Texas

                                                  Vs


                                                  Robert Alan Queenman


Dear Mr. Quintero:




I spoke to Mr. Keith Hottle regarding the appeal for the above referenced cause number and explained
to him that I am in a small county and do not have the means to send this appeal electronically. He
stated that I may request to be allowed to file the appeal with paper and submit by mail. At this time I
am requesting that I be given an extention and approval to authorize me to file appeal by paper.

if you have any questions, please contact me at the above number. Thank you for your consideration.




Sincerely,




                                                                                       ,"V^
Dora Elia Sandoval

District and County Clerk
                                                                                                   * - -;:
Kinney County, Texas
                                                                                           ■-..
           Dora EUa                                                                               ix t
           Kiimey County & District Clerk
           P.O. Box 9
                                                                       fTTIr "UMM TW-tS
                                                                                    ■ . *- • K
                                                                                             ^i   Im**W1   ■»
                                                                                                            1. jy-
           Bracket tville, Texas 78632




                                            Johnathan       Quintero
                                            Ath Court       of Appeals
                                            Cadena-Reeves Justice            Center

<■ -J ",
                                            300 De    La Rosa
           CM                               Suite    3200
                                            San Antonio,       Texas 78205-3037
           J   ;

            -;



H—i—        era




                                            I2O£ 3037^9